STATE OF VERMONT

                                ENVIRONMENTAL COURT

               In re: Appeal of Robert and       }
               Joyce Gay, Anne Gay Curtin,       }
               and Gloria Gay Quinn              } Docket No. 207-9-02 Vtec
                                                 }
                                                 }

                                       Decision and Order

Appellants Robert and Joyce Gay, Anne Gay Curtin and Gloria Gay Quinn appealed from a
decision of the Planning and Development Commission of the Town of Westminster approving a
site plan for the former Gageville school building at 213 Gage Street in the North Westminster
Village zoning district. Appellants appeared and represented themselves (Anne Gay Curtin was
in Arizona and unable to attend the trial); Appellee-Applicant Rockingham Area Community
Land Trust is represented by J. Christopher Callahan, Esq.; the Town of Westminster did not
enter an appearance in this appeal. An evidentiary hearing was held in this matter before
Merideth Wright, Environmental Judge, at the close of which the parties made their arguments
on the record. Upon consideration of the evidence and the parties= arguments, the Court finds and
concludes as follows.

Southeastern Vermont Community Action, Inc., (SEVCA) owns the parcel of land at 213 Gage
Street containing the building formerly housing the Gageville school, and most recently in use
for professional offices and a day care facility. Appellee-Applicant Rockingham Area
Community Land Trust, as agent for SEVCA, applied to the Zoning Board of Adjustment (ZBA)
for a change in use of the property from the professional office and day care use to a four-unit
multi-family dwelling, and to the Planning and Development Commission for site plan approval
of changes to the parking area, front access onto Gage Street, and landscaping for the property.
No exterior changes are proposed for the building itself or for the existing exterior lighting.

The ZBA granted the change in use permit on August 1, 2002. Appellants did not appeal this
decision. The Planning and Development Commission approved the site plan on August 13,
2002. Appellants appealed the site plan decision to this Court in the present appeal.

Appellee-Applicant proposes to remodel the building interior1 to provide two two-bedroom
apartments and two one-bedroom apartments. The parking lot will have eight spaces, two of
which meet the requirements for handicapped accessibility. An existing fence now placed within
the area proposed as the parking area is proposed to be removed and to be reinstalled or replaced
along the back (western edge) of the parking area. There is room to plow snow from the parking
area to the rear or south of the two handicapped spaces, but the proposed fence to the west of the
parking area would block the plowing of snow to the west of the proposed parking area if the two
handicapped spaces should be occupied during a snow event.
The access from Gage Street onto the property will be defined as a 24-foot-wide driveway into
the parking area. The pavement will be removed from remaining undefined paved access from
Gage Street onto the property, and that area will be graded, loamed and seeded. A bituminous
concrete curb will be installed as shown on the site plan. A line of thirteen arborvitae trees will
be planted, five feet on center, near the northerly property line between the parking area and the
neighboring property, using plants of a four to five foot height at time of planting. No fence or
plantings are proposed to define the northerly property boundary westerly of the arborvitae trees.

While the right-of-way for Gage Street is about 50 feet wide, its paved width is closer to twenty
feet. Traffic access from the property either must turn left onto Gage Street and proceed through
a complex and poorly designed offset intersection2 of Gage Street, Church Street and Route 121,
to travel on Route 121, or must turn right onto Gage Street and connect with Route 121 via
Forrest Street, or connect with Route 5 via Covered Bridge Road. None of these routes is
adequate for a great amount of additional traffic. However, the amount of traffic predicted to be
generated by the four-unit apartment building is two round trips in the afternoon peak hour, less
than that generated by the daycare facility and office uses that were in the building prior to this
application. In any event, the site plan approval process only examines the adequacy of the
driveway onto Gage Street from the property, not the effect of traffic generated by the proposed
use on traffic on roads and highways in the vicinity. That question is properly the subject of a
conditional use application, which is not before the Court in this appeal.

We examine the four site plan approval criteria in turn. ' 151.1(b). The proposed site plan
provides for the maximum safety of traffic between the site and the streets. The driveway is
proposed to be 24 feet in width, which is sufficient to allow two vehicles to pass each other, yet
is sufficiently well-defined to prevent random movements of vehicles onto and off the property.
This design represents a significant improvement in safety for both vehicles and pedestrians
compared to the completely paved and undefined front yard and parking areas of the property in
its present configuration.

The proposed site plan provides for adequate traffic circulation within the project, and adequate
parking and loading facilities. The eight parking spaces are those required for four units of
housing, and the spaces and aisles and driveway are sufficiently wide to allow adequate
maneuvering on site. The only aspect of the site plan that is inadequate with respect to this
criterion is the proposed placement of the fence along the westerly edge of the parking area,
which will prevent snow from being plowed off the parking lot towards the west if the
handicapped spaces are occupied during a snow event. Accordingly, to meet this criterion, the
fence at the westerly edge of the parking area shall be constructed with a gap in the center of the
parking aisle of sufficient width to allow for the plowing of snow onto the area to the west of that
fence.

The landscaping and screening proposed in the site plan provides for the maximum compatibility
with and protection of adjoining property. No changes in the existing setbacks are proposed. The
row of arborvitae trees will define the property boundary and screen the parking lot from the
immediate neighbor to the north. The houses on Church Street are distant from the building and
parking lot on this property, although the back yards may adjoin, and do not appear to require
additional screening. However, after the property is in use, if the landscaping and screening does
not in fact provide the > maximum= protection of adjacent property, any adjoining property owner
is free to petition the Planning and Development Commission for an amendment of this site plan
to provide additional protection such as fencing or screening along the entire northerly property
boundary.

The proposed site plan provides for the protection of the utilization of renewable energy
resources. The site plan does not make any changes in renewable energy resources. The prior
renovation of the building insulated the building and installed updated and more energy-efficient
lighting.

Based on the foregoing, it is hereby ORDERED and ADJUDGED that Appellee-Applicant= s site
plan is hereby APPROVED. This decision and order concludes this appeal. By or before January
13, 2003, Appellee-Applicant shall file with the Town the original of a revised copy of the site
plan (Sheet 1 of Exhibit A) reflecting the location of a gap for snow plowing in the fence at the
westerly side of the parking area, and specifying the areas onto which snow is to be plowed from
the parking lot, with copies for the Court= s file and for the parties.

Dated at Barre, Vermont, this 26th day of December, 2002.



___________________
Merideth Wright
Environmental Judge



                                             Footnotes
1.
     Any issues to do with the historic qualities of the building or whether its use may be
changed without any exterior alterations are not before the Court in this case. See Article V of
the Westminster Zoning Ordinance, which applies only within the Historic Preservation Overlay
District and only to ‘external appearances.’
2.
     This intersection could benefit from a roundabout or at least a different configuration of stop
signs and yield signs. However, the design of this intersection and the traffic generated by other
users of the intersection, such as the chiropractor’s office, is not before the Court in this appeal,
and in any event would not be affected by this project.